              Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________

WAYNE P. MARTA,                               )
25797 Briarwood Court                         )
Westlake, OH 44145- 5707                      )
                                              )       CASE NO. __________________
         v.                                   )
                                              )
HON. RYAN D. MCCARTHY                         )
Secretary of the Army                         )
101 Army Pentagon                             )
Washington, DC 20310-0101                     )
__________________________________

                                          COMPLAINT

     (APA Review of Final Decision of Army Board for The Correction of Military Records)

                                I. JURISDICTION AND VENUE

1.       This action seeks review of the final decision of the Army Board for Correction of Military

Records (ABCMR), dated January 8, 2020,1 denying Plaintiff’s application to correct his military

records. The ABCMR’s decision is a final agency decision under the Administrative Procedure

Act (APA), 5 U.S.C. § 701 et seq.

2.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331,

federal question jurisdiction. Plaintiff raises claims under federal statutes and Department of

Defense regulations.




1
        The ABCMR also issued a decision on April 7, 2016, that is within the statute of
limitations. Lieutenant Colonel Marta does not waive his right to judicial review of that decision.
See Clifton Power Corp. v. F.E.R.C., 294 F.3d 108, 110 (D.C. Cir. 2002) (“Instead, the party that
had sought administrative reconsideration may, if reconsideration is denied, challenge that denial
as well as the agency's original order by filing a timely petition for review of both orders”).



                                                  1
            Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 2 of 15



3.        The Acts of Congress upon which federal question jurisdiction rests are 10 U.S.C. § 1552,

et seq., which authorize and govern the ABCMR;

4.        This Court has personal jurisdiction over the parties pursuant to 5 U.S.C. § 702.

5.        Venue in this Court is proper under 5 U.S.C. § 703 and 28 U.S.C. § 1391 et seq.

                                         II. THE PARTIES

6.        Plaintiff, Lieutenant Colonel (LTC) Wayne P. Marta, a United States citizen, retired from

the U.S. Army Reserve at the rank of lieutenant colonel, grade of O-5. He resides at the address

provided in the caption above.

7.        Defendant, the Honorable Ryan D. McCarthy, is the Secretary of the Army. He is the head

of the Department of the Army. The ABCMR acts on behalf of the Secretary of the Army. He

resides at the address provided in the caption above.

                          III. STATUTE OF LIMITATIONS AND
                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

8.        LTC Marta first applied to the ABCMR in 2015 and his case was assigned docket number

AR20150010538. He requested that his records be corrected to show that he elected to transfer

unused educational benefits to his children. The ABCMR issued a final decision denying his

application on April 7, 2016.

9.        On or about March 22, 2017, LTC Marta filed an application for reconsideration with the

ABCMR, requesting that his records be corrected to show that he elected to transfer unused

educational benefits to his children.

10.       On September 16, 2019, the ABCMR prepared its final decision, which the ABCMR

transmitted to LTC Marta with a cover letter dated January 8, 2020.

11.       LTC Marta has exhausted his administrative remedies, and this matter is ripe for judicial

review.



                                                   2
           Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 3 of 15



12.    Pursuant to 28 U.S.C. § 2401(a), Plaintiff’s claims must be made within six years of

accrual.

13.    LTC Marta’s claims accrued on or about January 8, 2020, when the ABCMR issued its

initial final decision on the merits of the claims presented.

14.    LTC Marta’s claims are timely before this Court.

                                 IV. STATEMENT OF FACTS

15.    The Army last called LTC Marta to active duty on or about November 10, 2008, and he

remained on active duty until his release on May 30, 2012.

16.    LTC Marta retired from the U.S. Army Reserve effective June 2, 2012 with 26 years of

service.

17.    In 2008 the President signed into law the “Post 9/11 Veterans Education Assistance Act of

2008,” also referred to as the “Post 9/11 GI Bill.” See 38 U.S.C. §§ 3301–3325.

18.    At section 3319, Congress granted authority to qualifying military personnel to transfer

unused education benefits to family members.

19.    The ABCMR acknowledged that LTC Marta met the eligibility requirements to transfer

his unused education benefits to his dependent children.

20.    LTC Marta did not elect to transfer his education benefits to his children while he was last

on active duty, as he was unaware of his right to do so.

21.    LTC Marta attempted to do so in May of 2015, some three years after his release from

active duty and following his retirement from the Army.

22.    At no time while on active duty, or otherwise, did Army personnel counsel LTC Marta as

to the procedures and requirements for transferring his education benefits under section 3319.




                                                  3
         Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 4 of 15



23.    At no time while LTC Marta was on active duty did the Army issue a regulation detailing

the procedures and requirements for transferring education benefits under section 3319.

First Application to the ABCMR

24.    LTC Marta applied to the ABCMR in 2015, requesting that his records be corrected to

show that he “elected to transfer education benefits to his dependents under the Transfer of

Education Benefits (TEB) provision of the Post-911 GI Bill.”

25.    LTC Marta informed the ABCMR that “[h]e discovered the error on 25 May 2015, when

he attempted to elect his TEB on the Department of Veterans Affairs (VA) Website.”

26.    According to the ABCMR decision, LTC Marta informed the ABCMR that “DOD was

required by 38 U.S.C. § 3323(b), to give members notice of their entitlement and rights and other

important aspects of the education assistance provided under this statute.”

27.    The three-member ABCMR panel unanimously voted to deny LTC Marta’s application on

April 7, 2016. The ABCMR contended:

             2. The available evidence shows the applicant was fully eligible to transfer
             his education benefits under the TEB prior to retirement, but did not do so.
             The program was implemented in July 2009, almost a year after he was
             ordered to Active Duty and stationed at Fort Belvoir, Virginia. He was
             released from active duty on 30 May 2012 and transferred to the Retired
             Reserve effective 2 June 2012. The applicant admits that he did not attempt
             a TEB election until 2015, when he was denied.

             3. There is no evidence and he did not provide any evidence which shows he
             attempted to transfer his educational benefits to his dependents prior to his
             separation. Notwithstanding his sincerity, DOD, the VA, and the Army
             conducted a public campaign plan that generated communications through
             military, public, and social media venues. The information was published
             well in advance with emphasis on the criteria. While there may have been
             some confusion during the early stages after the implementation, the
             applicant was placed in the Retired Reserve about 3 years after the program
             was implemented.

             4. Furthermore, it is noted that the applicant was serving in the Washington,
             DC, area. Accordingly, it is difficult to understand how he could not have



                                                4
          Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 5 of 15



              been exposed to the TEB information that made available through many
              different news media.

              5. The applicant’s implication that DOD was required to personally notify
              each and every person who was eligible for the TEB program is without
              merit. Furthermore, there is no convincing documented evidence showing
              that he was overseas at any time during his last period of active duty service,
              or that any such foreign service was so significant as to cause his not
              becoming aware of the TEB requirements.

              6. The requirement to transfer the benefit while a member is on active duty
              or in the Selected Reserve is embedded in the law and a change to this law is
              not within the purview of this Board. Because there is no evidence that shows
              the applicant attempted to transfer the benefit while in an active status, as
              required by law, there is an insufficient evidentiary basis for granting his
              requested relief.

ABCMR Reconsideration Application

28.     On or about March 22, 2017, LTC Marta filed an application for reconsideration with the

ABCMR, requesting that his records be corrected to show that he elected to transfer unused

educational benefits to his children.

29.     LTC Marta argued that Congress, through 38 U.S.C. § 3319, imposed on the Secretary of

Defense the duty to publish a regulation detailing: (A) the manner of authorizing the transfer of

entitlements under this section; (B) the eligibility criteria in accordance with subsection (b); and

(C) the manner and effect of an election to modify or revoke a transfer of entitlement under

subsection (f)(2).

30.     LTC Marta informed the Board that the Secretary of Defense complied with Congress by

issuing DTM 09-003, through which the Secretary imposed upon the Army the duty to publish a

regulation detailing: “(1) The manner of verifying and documenting the additional service

commitment, if any, under paragraph 3.a of this attachment, to be authorized to transfer education

benefits; and (2) The manner of determining the eligibility to authorize the transfer of education

benefits as allowed in . . . this attachment.”



                                                 5
         Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 6 of 15



31.    He further contended that the Secretary of Defense instructed (required) the Secretary of

the Army to:

               Provide active duty participants and members of the Reserve Components
               with qualifying active duty service individual pre-separation or release from
               active duty counseling on the benefits under the Post-9/11 GI Bill and
               document accordingly.

       (emphasis added).

32.    LTC Marta provided evidence that the Army did not comply with the Secretary of Defense

requirement that it publish a regulation implementing the TEB program.

33.    LTC Marta further noted that the Army also had a duty to individually counsel soldiers

with qualifying service and “document accordingly,” which the Army also breached.

34.    As a consequence of those breaches, LTC Marta was denied his right to specific

information as to how and when he must apply to participate in the TEB program.

35.    LTC Marta informed the ABCMR of the decision of the U.S. District Court for the Eastern

District of Virginia, Thompson v. United States, 119 F. Supp. 3d 462 (E.D. Va. 2015), in which

the plaintiff had sought judicial review of the ABCMR’s decision of his request to correct his

records to show that he elected to transfer unused education benefits under the same provisions of

law.

36.    The court in Thompson reversed the decision of the ABCMR, which had denied Lieutenant

General Thompson’s application.

37.    LTC Marta noted to the ABCMR that both the Thompson court decision and the ABCMR’s

decision on Lieutenant General Thompson’s application on remand preceded the date of the

Board’s final decision on LTC Marta’s 2015 application.

38.    LTC Marta contended that the Thompson court decision was precedential and compelled

favorable relief in his own case.



                                                 6
         Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 7 of 15



39.    On January 8, 2020, the ABCMR notified LTC Marta that the Board had denied his

application.

40.    The ABCMR reasoned:

               After reviewing the application and all supporting documents, the Board
               found relief is not warranted. The applicant’s counsel contentions were
               carefully considered. Without taking into effect the alleged lack of
               notification to transfer education benefits prior to his retirement, the applicant
               acknowledged he partially used some of the Post 9/11 GI Bill prior to his
               retirement; the Board found this information does not support the alleged lack
               of knowledge of the program. There is no evidence that shows he attempted
               to transfer education benefits and that the transfer was not processed and
               approved in a timely manner, which would enable the Board to possibly
               correct the record to show the request was accepted and timely approved.
               Without such evidence, the Board must adhere to this law. Similar cases were
               mentioned in reference to previous grants to correct records to show
               applicants transferred education benefits prior to their separation. Each case
               is considered on its own individual merit. The Board agreed there is
               insufficient evidence to amend the previous Board’s decision.

       (emphasis added.)

41.    On January 20, 2020, LTC Marta’s counsel wrote Mr. Dennis Dingle, Director, ABCMR,

and Mr. Joseph M. Masterton, Legal Advisor, ABCMR, requesting that they review the matter and

consider reversing the ABCMR decision. They did not respond.

                      V. PERTINENT STATUTES AND REGULATIONS

38 U.S.C. § 3319

42.    38 U.S.C. § 3319 authorizes and details the transfer of education benefits (TEB) program.

(Because the ABCMR correctly accepted LTC Marta’s eligibility to transfer, the section 3319

eligibility requirements are not detailed here.)

43.    Section 3319(j) directs the Secretary of Defense, “in coordination with the Secretary of

Veterans Affairs,” to “prescribe regulations for the purposes of this section.” Section 3319(j)(2)

requires such regulations to specify:




                                                    7
         Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 8 of 15



       (A)     the manner of authorizing the transfer of entitlements under this
       section;

       (B)    the eligibility criteria in accordance with subsection (b); and

       (C)     the manner and effect of an election to modify or revoke a transfer of
       entitlement under subsection (f)(2).

DTM 09-003 (June 22, 2009)

44.    In response to the congressional mandate in section 3319(j), the Department of Defense

issued Directive-Type Memorandum (“DTM”) 09-003 on June 22, 2009.

45.    Attachment 1, “Responsibilities,” paragraph 3.a, directed the secretaries of the military

departments to:

             Provide regulations, policy implementation guidance, and instructions
             governing the administration of the Post-9/11 GI Bill program. . . .
             Regulations must include Service implementation of kickers and the transfer
             of unused educational benefits as established in section 3319 of Reference
             (a), as outline in Attachment 2.

46.    Paragraph 3.b of the DTM directed the military secretaries to:

             Ensure that all eligible active duty members and members of the Reserve
             Components are aware that they are automatically eligible for educational
             assistance under the Post-9/11 GI Bill program upon serving the required
             active duty time as established in chapter 33 of Reference (a).

47.    Paragraph 3.g directed the secretaries to:

              Provide active duty participants and members of the Reserve Components
             with qualifying active duty service individual pre-separation or release from
             active duty counseling on the benefits under the Post-9/11 GI Bill and
             document accordingly.

       (emphasis added.)

48.    Paragraph 3.6(1) addresses “Time For Transfer,” providing:

             An individual approved to transfer entitlement to educational assistance
             under this section may transfer such entitlement to the individual’s family
             member only while serving as a member of the Armed Forces.




                                                8
          Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 9 of 15



49.     The DTM’s glossary defined “member of the Armed Forces” as:

              For the purpose of this DTM, those individuals serving on active duty or in
              the Selected Reserve. Does not include other members of the Ready Reserve
              (such as the Individual Ready reserve, standby Reserve, or retired members
              of the Armed Forces.)2

DoD Post-9/11 GI Bill Transferability Policy Guidance (June 23, 2009)

50.     On 23 June 2009, the Department of Defense issued a three-page memorandum offering

guidance on TEB. The memorandum does not state that members must elect to transfer while

serving on active duty, or that failure to so elect results in the forfeiture of the unused benefits.

Implementing Army Regulations

51.     Army Regulation (AR) 621-202, of February 8, 2016, Chapter 4, addresses the Post-9/11

GI Bill and the TEB program. That regulation replaced AR 621-202 of February 3, 1992. (LTC

Marta was unable to identify any versions, including “Rapid Action Revisions,” of AR 621-202

issued between February 3, 1992 and February 8, 2016.)

Army Policy Guidance

52.     In its decisions on the subject, the ABCMR cites, without discussion, a July 10, 2009 “Post-

9/11 GI Bill Implementation Policy,” which “identified and established responsibilities, eligibility

criteria, benefits, and detailed guidance on the administration of the [TEB] program.”

53.     The referenced policy, at paragraph 17.g(1), states, “A Soldier approved to transfer

entitlement to education assistance under this section may transfer such entitlement only while

serving as a member of the Armed Forces when the transfer is executed.”




2
  The DTM’s distribution list does not include all soldiers on active duty or serving in the
Selected Reserve. See DTM, p. 4. Which is to say, the DTM per se did not serve as notice
to all eligible soldiers. Hence the requirement of documented individual counseling.


                                                   9
         Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 10 of 15



Thompson v. United States, 119 F. Supp. 3d 462 (E.D.VA. 2015)

54.    In Thompson v. United States, 119 F. Supp. 3d 462 (E.D. Va. 2015), the court reviewed the

ABCMR’s decision to deny LTG Thompson’s application to correct his military records to reflect

that he timely elected to transfer unused education benefits. The facts of LTG Thompson’s case

are nearly identical to those of LTC Marta in all material ways.

55.    The ABCMR denied LTG Thompson’s application for essentially the same reasons it

denied LTC Marta’s. The ABCMR’s position (adopting an Army Human Resources Command

advisory opinion) was that LTG Thompson’s “ignorance of the requirements could not justify an

exercise of [the ABCMR’s] discretion.” Thompson, 119 F. Supp. 3d at 466.

56.    In LTG Thompson’s case, too, the ABCMR relied on the “massive public campaign”

argument (which was made by HRC in its advisory opinion) to deny the application.

57.    The Army amplified the “ignorance of the law is no defense” argument before the court,

which the court rejected because “when the ignorance is a direct result of a failure to educate, the

soldier cannot be blamed and is entitled to relief.” Id. at 470.

58.    According to the court:

              The ABCMR failed to explain how the Army’s failure to provide LTG
              Thompson with the required counseling became a non-requirement because
              there was a public campaign and LTG Thompson had done research. The
              Army failed to provide LTG Thompson with the required pre-separation
              counseling and thus the decision to deny his application to correct his record
              meets the “arbitrary, capricious, or contrary to law” standard.

        Id. at 471.

59.    The Court also sought “to correct what it perceives as a grave injustice to LTG Thompson,

a man who served his country honorably for 36 years. . . . By every tenet of justice and fair play

that we have known, the benefits sought by LTG Thompson should be afforded to him.” Id.




                                                  10
         Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 11 of 15



                                     VI. LEGAL CLAIMS

      A . The ABCMR’s January 2020 decision is arbitrary, capricious, unsupported by
          substantial evidence, and contrary to law and mandatory procedure because the
          Board failed to acknowledge the Army breached its legal duty under applicable law
          and further failed to make appropriate corrections.

60.     Paragraphs 1 to 59 are incorporated herein by reference.

61.     The ABCMR is under a legal duty to “[T]o determine, insofar as possible, the true nature

of an alleged injustice and to take steps to grant full and fitting relief.” Haselwander v. McHugh,

774 F.3d 990, 998 (D.C. Cir. 2014)(internal citation omitted).

62.     The Army failed to counsel LTC Marta concerning his eligibility to transfer unused

education benefits under 38 U.S.C. § 3319 and failed to publish a regulation concerning unused

education benefits as directed by the Department of Defense. As a result of those failures, LTC

Marta was not apprised of his rights, to his prejudice.

63.     LTC Marta presented clear and convincing evidence that the Army breached its legal duty

to counsel him as required by 38 U.S.C. § 3319, and that such breach prejudiced his right to elect

to transfer unused education benefits to his dependents.

64.     LTC Marta also presented clear and convincing evidence that the Army breached its legal

duty pursuant to DTM 09-003, of June 22, 2009, to publish regulatory guidance pertaining to the

transfer of unused education benefits under section 3319.

65.     The ABCMR’s failure to acknowledge that the Army breached its legal duty under 38

U.S.C. § 3319 and DTM 09-003, thereby prejudicing LTC Marta, was arbitrary, capricious,

unsupported by substantial evidence, and contrary to law and mandatory procedure.

66.     The ABCMR’s failure to acknowledge the error and injustice resulting from the Army’s

breaches of duty and to correct LTC Marta’s records as requested was arbitrary, capricious,

unsupported by substantial evidence, and contrary to law and mandatory procedure.



                                                 11
          Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 12 of 15



      B. The ABCMR’s decision was arbitrary, capricious, unsupported by substantial
         evidence, and contrary to law because the Board failed to follow its own prior, binding
         precedent and failed to provide a legitimate reason for departing from precedent.

67.      Paragraphs 1 to 66 are incorporated herein by reference.

68.      The ABCMR is bound by the doctrine of precedent. See, e.g., Wilhelmus v. Geren, 796

F.Supp.2d 157, 162 (D.D.C. 2011).

69.      It is axiomatic that agencies must treat like cases in a like manner. Indep. Petroleum Ass’n

of Am. V. Babbitt, 92 F.3d 1248, 1258 (D.C. Cir. 1996).

70.      If an agency chooses to depart from precedent, it must “provide a legitimate reason” for

its action. Kreis v. Sec’y of Air Force, 406 F.3d 684, 687 (D.C. Cir. 2005).

71.      The ABCMR utterly failed to offer a legitimate reason for deciding LTC Marta’s

application differently than it did LTG Thompson’s application on remand from the U.S. District

Court for the Eastern District of Virginia.

72.      The ABCMR addressed the issue of precedent simply by stating, “Similar cases were

mentioned in reference to previous grants to correct records to show applicants transferred

education benefits prior to their separation. Each case is considered on its own individual merit.”

73.      No legitimate reason exists for treating LTC Marta’s application differently than that of

LTG Thompson or other applicants who were not counseled individually concerning their ability

to transfer unused education benefits as was required by law.

74.      The ABCMR’s decision was arbitrary, capricious, unsupported by substantial evidence,

and contrary to law and mandatory procedure.




                                                 12
            Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 13 of 15



      C.    The ABCMR decisions are contrary to that of the D.C. Circuit decision in
            Haselwander v. McHugh, 774 F.3d 990 (D.C. Cir. 2014), in which the court rejected
            as unlawful the same reasoning employed by the ABCMR in LTC Marta’s case.

75.        Paragraphs 1 to 74 are incorporated herein by reference.

76.        In LTC Marta’s 2015 application to the ABCMR, he requested that the Board correct his

records to reflect that he had elected, while still on active duty, to transfer unused education

benefits to his dependents.

77.        LTC Marta contended that his failure to do so was due to the Army’s own failure to counsel

him as to his right to do so, as required by law.

78.        The error and injustice LTC Marta sought to correct, then, was his inadvertent and

unwitting failure to make the required election while on active duty.

79.        The ABCMR rejected LTC Marta’s 2015 application in part because:

                 The requirement to transfer the benefit while a member is on active duty or
                 in the Selected Reserve is embedded in the law and a change to this law is
                 not within the purview of this Board. Because there is no evidence that shows
                 the applicant attempted to transfer the benefit while in an active status, as
                 required by law, there is an insufficient evidentiary basis for granting his
                 requested relief.

80.        In his 2017 application, LTC Marta again sought the correction of his records to reflect that

he timely elected to transfer education benefits to his dependents.

81.        The ABCMR again denied the application, in part based on the same reasoning it employed

in its 2016 decision:

                 There is no evidence that shows he attempted to transfer education benefits
                 and that the transfer was not processed and approved in a timely manner,
                 which would enable the Board to possibly correct the record to show the
                 request was accepted and timely approved. Without such evidence, the Board
                 must adhere to this law.

           (Emphasis added).




                                                    13
        Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 14 of 15



82.    In effect, then, the ABCMR reasoned that because the law required a timely election while

on active duty, and LTC Marta did not make a timely election, the Board could not correct LTC

Marta’s record to reflect that he had made a timely election.

83.    In Haselwander v. McHugh, 774 F.3d 990, 1000 (D.C. Cir. 2014), the D.C. Circuit reversed

the decisions of the U.S. District Court for the District of Columbia and the ABCMR, explicitly

rejecting the very reasoning employed here by the ABCMR.

84.    To the extent the ABCMR concluded that it lacked legal authority to make the records

corrections sought by LTC Marta, such conclusion was plainly erroneous and contrary to law.

85.    Section 1552(a) authorizes Defendant, acting through the ABCMR, to “correct any military

record of the Secretary’s department when the Secretary considers it necessary to correct an error

or remove an injustice.”

86.    The ABCMR’s decision was arbitrary, capricious, unsupported by substantial evidence,

and contrary to law and mandatory procedure.

                                   REQUEST FOR RELIEF

Wherefore, LTC Marta requests that the Court grant the following relief:

       (A)     Hold unlawful in their entirety and set aside the ABCMR’s 2016 and 2020

       decisions;

       (B)     Enter judgment in favor of LTC Marta on all counts of this complaint;

       (C)     Remand the matter to the ABCMR for further actions in accordance with the

               Court’s findings, decision, and order;

       (D)     Upon proper application, award LTC Marta attorney fees under the

               Equal Access to Justice Act; and

       (E)     Award such other relief as the Court deems appropriate.




                                                14
        Case 1:20-cv-01020-APM Document 1 Filed 04/20/20 Page 15 of 15




                              Respectfully submitted,

                              /s/ Brian D. Schenk

                              Brian D. Schenk
                              (MN #0391577)
                              Midwest Military & Veterans Law, PLLC
                              310 4th Ave. S, Ste 5010
                              Minneapolis, MN 55415
                              Ph: (202) 557-6570
                              Fax: (612) 206-3170
                              Email: brian@militaryandveteranslaw.com

Dated: April 20, 2020




                                       15
